Exhibit 10.6.8

LIMITED WAIVER TO SECOND LIEN TERM LOAN AGREEMENT

THIS LIMITED WAIVER TO SECOND LIEN TERM LOAN AGREEMENT (this “Limited Waiver”),
is entered into as of December 29, 2014 (the “Effective Date”), by and among
CONNECTURE, INC. (the “Connecture”), DESTINATIONRX, INC. (“DestinationRX” and
together with Connecture, the “Borrowers”), the Lenders (as defined below) party
hereto and THL Corporate Finance, Inc., as Agent for the Lenders (in such
capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, Agent, the Lenders, and the Borrowers are parties to that certain
Second Lien Term Loan Agreement, dated as of March 18, 2013 (as the same has
been amended and may be further amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”);

WHEREAS, the Borrowers have requested that the Agent and the Lenders waive
certain conditions to the Term Loan Agreement in connection with the Bridge
Loan; and

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Term Loan Agreement.

2. Waiver. In reliance upon the representations and warranties of the Borrowers
set forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 3 below, the Lenders and Agent hereby waive the requirement in
clause (b) of the definition of “Bridge Loan Payment Conditions”, which,
pursuant to Section 6.6(a)(ii) of the Term Loan Agreement, must be satisfied
before the Loan Parties can make any payment on account of the Bridge Loan;
provided, that nothing contained herein shall in any way waive, release, modify
or limit the Borrowers’ obligation to otherwise comply with the requirements of
the Term Loan Agreement or any Loan Document. This is a limited waiver and shall
not be deemed to constitute a waiver of any other term or requirement under the
Term Loan Agreement or any of the Loan Documents.

3. Conditions. The effectiveness of this Limited Waiver is subject to the
following conditions:

a. the execution and delivery of this Limited Waiver by the Borrowers;

b. the execution and delivery of that certain Limited Waiver to Credit Agreement
(the “Senior Waiver”) dated as of December 29, 2014, in form and substance
reasonably satisfactory to Agent and Lenders;

c. the Borrowers shall have paid all costs and expenses of Agent and Lenders,
including, without limitation, all reasonable fees, costs and expenses of
counsel; and



--------------------------------------------------------------------------------

d. after giving effect to Section 2, no Default or Event of Default shall have
occurred and be continuing.

4. Representations and Warranties. The Borrowers hereby represent and warrant,
to Agent and each Lender as follows:

(a) each Borrower is a corporation or limited liability company, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation;

(b) each Borrower has the power and authority to execute, deliver and perform
its obligations under this Limited Waiver;

(c) the execution, delivery and performance by each Borrower of this Limited
Waiver has been duly authorized by all necessary limited liability company or
corporate action, as applicable, and does not and will not require any
registration with, consent or approval of, notice to or action by, any Person
(including any Governmental Authority);

(d) this Limited Waiver constitutes the legal, valid and binding obligation of
each Borrower in accordance with its terms;

(e) after giving effect to Section 2 herein, no Default or Event of Default
exists or shall exist immediately following the consummation of the transactions
contemplated hereby;

(f) all representations and warranties by the Borrowers contained in the Term
Loan Agreement are true and correct in all material respects; provided that any
such representations and warranties that by their express terms are made as of a
specific date are true and correct in all material respects as of such specific
date;

(h) by its signature below, each Borrower agrees that it shall constitute an
Event of Default if any representation or warranty made herein is untrue or
incorrect as of the date when made or deemed made.

5. Agreement in Full Force and Effect. Except as specifically waived hereby, the
Term Loan Agreement and Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Except as expressly set forth herein, this
Limited Waiver shall not be deemed to be a waiver, amendment or modification of
any provisions of the Term Loan Agreement or any Loan Document or any right,
power or remedy of Agent or the Lenders, nor constitute a waiver of any
provision of the Term Loan Agreement or any Loan Document, or any Loan Document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case,
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder. This Limited Waiver also shall not preclude the future
exercise of any right, remedy, power, or

 

2



--------------------------------------------------------------------------------

privilege available to Agent and/or the Lenders whether under the Term Loan
Agreement, the Loan Documents, at law or otherwise and nothing contained herein
shall constitute a course of conduct or dealing among the parties hereto. The
parties hereto agree to be bound by the terms and conditions of the Term Loan
Agreement and Loan Documents, as though such terms and conditions were set forth
herein. Each reference in the Term Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Term Loan Agreement as amended and/or modified, and each
reference herein or in any Loan Document to the “Term Loan Agreement” shall mean
and be a reference to the Term Loan Agreement as amended and/or modified. For
the avoidance of doubt, this Limited Waiver shall constitute a Loan Document for
all purposes under the Term Loan Agreement.

6. Counterparts. This Limited Waiver may be executed by one or more of the
parties to this Limited Waiver and any number of separate counterparts, each of
which when so executed, shall be deemed an original and all said counterparts
when taken together shall be deemed to constitute but one and the same
instrument.

7. Successors and Assigns. This Limited Waiver shall be binding upon and inure
to the benefit of the Borrowers and their successors and assigns and Agent and
Lenders and their successors and assigns.

8. Further Assurance. The Borrowers hereby agree from time to time, as and when
requested by Agent or any Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as Agent or such Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Limited Waiver, the Term Loan Agreement and the Loan Documents.

9. GOVERNING LAW. THIS LIMITED WAIVER SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

10. Severability. Wherever possible, each provision of this Limited Waiver shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Limited Waiver shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Limited Waiver.

11. Reaffirmation. Each Borrower as debtor, grantor, pledgor, guarantor,
assignor, or in other any other similar capacity in which the Borrower grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, hereby (i) ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, under each of
the Loan Documents to which it is a party (after giving effect hereto) and
(ii) to the extent any Borrower granted liens on or security interests in any of
its property pursuant to any such Loan Document as security for or otherwise
guaranteed the Obligations under or with respect to the Loan Documents, ratifies
and reaffirms such guarantee and grant of security interests and liens and
confirms and agrees that such security interests and liens hereafter secure

 

3



--------------------------------------------------------------------------------

all of the Obligations. Each Borrower hereby consents to this Limited Waiver and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as expressly set forth herein, the
execution of this Limited Waiver shall not operate as a waiver of any right,
power or remedy of Agent or the Lenders, constitute a waiver of any provision of
any of the Loan Documents or serve to effect a novation of the Obligations.

12. Acknowledgment of Rights; Release of Claims. Each Borrower hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or Agent of any of the Borrowers’ liabilities, obligations and
agreements on the date hereof; (b) to its knowledge, each Lender and Agent have
fully performed all undertakings and obligations owed to it as of the date
hereof; and (c) except to the limited extent expressly set forth in this Limited
Waiver, each Lender and Agent do not waive, diminish or limit any term or
condition contained in the Term Loan Agreement or any of the Loan Documents.
Each Borrower hereby remises, releases, acquits, satisfies and forever
discharges the Lenders and Agent, their agents, employees, officers, directors,
predecessors, attorneys and all other Persons acting or purporting to act on
behalf of or at the direction of the Lenders and Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, in each case to the extent
known by any Borrower on or prior to the date hereof, for, upon or by reason of
any matter, cause or thing whatsoever through the date hereof. Without limiting
the generality of the foregoing, each Borrower waives and affirmatively agrees
not to allege or otherwise pursue any defenses, affirmative defenses,
counterclaims, claims, causes of action, setoffs or other rights they do, shall
or may have as of the date hereof, including, but not limited to, the rights to
contest: (a) the right of Agent and each Lender to exercise its rights and
remedies described in this Limited Waiver; (b) any provision of this Limited
Waiver or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Term Loan Agreement or the Loan
Documents on or prior to the date hereof, in each case to the extent known by
any Borrower on or prior to the date hereof.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Limited Waiver as
of the date set forth above.

 

BORROWERS: CONNECTURE, INC. By:

/s/ James Purko

Name:

James Purko

Title:

CFO

DESTINATIONRX, INC. By:

/s/ James Purko

Name:

James Purko

Title:

CFO

[Signature Page to Limited Waiver]



--------------------------------------------------------------------------------

THL CORPORATE FINANCE, INC., as Agent By:

/s/ Terrence W. Olson

Name: Terrence W. Olson Title: CFO/COO THL CREDIT, INC., as a Lender By:

/s/ Terrence W. Olson

Name: Terrence W. Olson Title: CFO/COO THL CREDIT GREENWAY FUND II LLC, as a
Lender By: THL Credit, Inc., its Manager By:

/s/ Terrence W. Olson

Name: Terrence W. Olson Title: CFO/COO UNITED INSURANCE COMPANY OF AMERICA, as a
Lender By: THL Credit, Inc., its Manager By:

/s/ Terrence W. Olson

Name: Terrence W. Olson Title: CFO/COO

[Signature Page to Limited Waiver]